Name: 2006/553/EC: Commission Decision of 4 August 2006 on the purchase by the Community of marker vaccine against classical swine fever to increase the Community stocks of those vaccines (notified under document number C(2006) 3461)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  health;  agricultural activity;  means of agricultural production
 Date Published: 2007-05-08; 2006-08-08

 8.8.2006 EN Official Journal of the European Union L 217/31 COMMISSION DECISION of 4 August 2006 on the purchase by the Community of marker vaccine against classical swine fever to increase the Community stocks of those vaccines (notified under document number C(2006) 3461) (2006/553/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 6(2) and Article 8(2) thereof, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (2), and in particular Article 18(2) thereof, Whereas: (1) Classical swine fever is a threat for domestic and feral pigs (wild boar) in the Community. (2) Outbreaks of classical swine fever in domestic pig holdings can lead to very serious consequences and economic losses in the Community, in particular if they occur in areas with a high density of pigs. (3) The rules for applying emergency vaccination of domestic and feral pigs and the definition of marker vaccine are laid down in Directive 2001/89/EC. (4) The Community already has 1 000 000 doses of live attenuated vaccine against classical swine fever in stock and is in the process of purchasing 1 550 000 doses of marker vaccine against classical swine fever. (5) An emergency vaccination against classical swine fever with marker vaccine that exceeds the number of doses of vaccine that the Community stocks has become more likely in the light of the situation in the Community and especially the situation of the disease in the acceding States. (6) For the purpose of reinforcing the Community capability to respond quickly to classical swine fever, it is necessary to purchase an adequate number of doses of marker vaccine and to make arrangements for keeping them in stock and having them rapidly available in case of an emergency. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Community shall purchase as soon as possible 7 000 000 doses of marker vaccine against classical swine fever. 2. The Community shall make arrangements for the storage and distribution of the vaccine referred to in paragraph 1. Article 2 The maximum cost of the measures referred to in Article 1 shall not exceed EUR 7 500 000. Article 3 The measures provided for in Article 1(2) shall be carried out by the Commission in cooperation with the suppliers designated by call for tender. Article 4 This Decision is addressed to the Member States. Done at Brussels, 4 August 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession.